 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    M.S., a minor, by her Guardian Ad Litem             1:19-cv-00728-AWI-SKO
      SIRENA NILO, SIRENA NILO and
11    JOSEPH QUEEN individually,                          NEW CASE NUMBER:
12                                                        1:19-cv-00728-SKO
                          Plaintiffs,
13                                                        ORDER REASSIGNING CASE
      v.
14

15
      UNITED STATES OF AMERICA; and
16    KAWEAH DELTA HEALTH CARE
      DISTRICT D.B.A. KAWEAH DELTA
17    MEDICAL CENTER,

18                        Defendants.

19

20
21           On February 24, 2020, the parties filed a “Stipulated Agreement and Consent for Magistrate

22   Judge Sheila Oberto to Finalize the Settlement of This Action” (the “Stipulation”), in which the

23   parties consent to have the assigned Magistrate Judge “rule on all matters needed to finalize the

24   settlement between Plaintiffs and the United States.” (Doc. No. 27.) The Court, having reviewed

25   the Stipulation, finds that it comports with the provisions of 28 U.S.C. § 636(c)(1), in that all parties

26   indicate that they consent to have the assigned Magistrate Judge conduct all remaining proceedings,

27   including deciding the pending motion for good faith settlement determination (Doc. No. 25),

28   dismissal of Defendant United States of America, and remand to state court. (See Doc. No. 27.)
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Pursuant to the stipulation of the parties, this matter is reassigned from the docket of

 3            United States District Judge Anthony W. Ishii, to the docket of United States

 4            Magistrate Judge Sheila K. Oberto, for all purposes;

 5         2. The new case number shall be 1:19-cv-00728-SKO and the parties shall file all further

 6            documents under the case number 1:19-cv-00728-SKO.

 7
     IT IS SO ORDERED.
 8

 9   Dated: February 26, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
